UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

RONALD JACKSON, individually and on
behalf of all others similarly situated,

                 Plaintiff,

        -v-                                                           No. 16-CV-05093-LTS

AVANOS MEDICAL, INC., ROBERT E.
ABERNATHY, STEVEN E. VOSKUIL,
KIMBERLY-CLARK CORPORATION,
THOMAS J. FALK, and MARK A.
BUTHMAN,

                 Defendants.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                 On December 12, 2016, Lead Plaintiff Ronald Jackson (“Plaintiff”) filed a

Corrected Amended Complaint in this putative securities fraud class action against Avanos

Medical, Inc. (“Avanos”), formerly known as Halyard Health, Inc.1, Kimberly-Clark Corporation

(“Kimberly-Clark”), Avanos Chief Executive Officer (“CEO”) Robert E. Abernathy

(“Abernathy”), Avanos Chief Financial Officer (“CFO”) Steven E. Voskuil (“Voskuil”),

Kimberly-Clark Executive Chairman and CEO Thomas J. Falk (“Falk”), and former Kimberly-

Clark CFO Mark A. Buthman (“Buthman,” together with Abernathy, Voskuil, and Falk, the

“Individual Defendants”) seeking to recover damages allegedly caused by Defendants’ violations

of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and

Rule 10b-5 promulgated under Section 10(b). (Corrected Amended Class Action Complaint



1
        On June 30, 2018, Defendant Halyard Health, Inc. changed its name to Avanos Medical,
        Inc. (See Docket Entry Nos. 90 and 92.)


JACKSON MTAJ MLA.DOCX                                      VERSION MARCH 31, 2019              1
(“CACAC”), Docket Entry No. 50.) On March 30, 2018, the Court granted Defendants’ motion

to dismiss the CACAC in its entirety, with prejudice, and ordered the Clerk of Court to close the

case. (“March Order,” Docket Entry No. 80.)

               On April 27, 2018, Plaintiff moved pursuant to Federal Rules of Civil Procedure

15(a), 59(e), and 60(b) for an order granting relief from the judgment entered upon the Court’s

March Order to permit Plaintiff to file his Proposed Second Amended Complaint. (“PSAC,”

Docket Entry No. 85-1, and Docket Entry No. 83.) Defendants jointly opposed Plaintiff’s

motion (Docket Entry Nos. 88 and 89); no reply papers were filed. The Court has considered

carefully the parties’ submissions and, for the following reasons, the motion is denied in its

entirety.

                                            BACKGROUND

               The Court assumes the parties’ familiarity with the factual allegations underlying

this case, which are set forth in greater detail in the March Order. In brief, Plaintiff alleges that

Defendants made materially misleading statements and omissions in connection with their

“MicroCool” surgical gown, a product that Defendants allegedly marketed as a “high quality”

gown that met the Association for the Advancement of Medical Instrumentation’s (“AAMI”)

criteria for Level 4 liquid barrier protection against communicable diseases like Ebola, HIV, and

hepatitis. (See Docket Entry No. 84 at 1-2.) Plaintiff alleges that Defendants should have

disclosed that the MicroCool gowns actually “failed to meet industry standards for

impermeability,” that a large number of gowns “failed independent testing,” and that “the

manufacturing process for MicroCool could not be validated as required by FDA regulations.”

(Id. at 2.)




JACKSON MTAJ MLA.DOCX                              VERSION MARCH 31, 2019                               2
               In its March Order, the Court concluded that Plaintiff’s securities fraud

allegations were pleaded insufficiently, as they failed “to establish a cogent inference of scienter

at least as compelling as any opposing inference one could draw from the facts alleged.” (March

Order at 15) (internal quotations omitted). Specifically, Plaintiff failed to plead sufficiently that

Defendants had the “motive and opportunity to commit fraud” because the CACAC

demonstrated only a “desire for the corporation to appear profitable and the desire to keep stock

prices high to increase officer compensation,” which are not actionable under the securities laws.

(Id. at 13, 16-17.) Further, the Court concluded that the CACAC did not plead “strong

circumstantial evidence of conscious misbehavior or recklessness” because Plaintiff failed to

“specifically plead facts demonstrating or supporting plausibly an inference that Abernathy,

Voskuil, Falk, or Buthman was personally informed or would reasonably have been informed

about any alleged issues with the MicroCool gowns, their failure to meet industry standards, or

the ability of the manufacturing process to be validated to ensure it complied with AAMI Level 4

criteria, [or] that the Individual Defendants’ behavior was an ‘extreme departure from the

standards of ordinary care.’” (Id. at 17-18.) Because Plaintiff had failed to adequately plead his

Section 10(b) and Rule 10b-5 claims, the Court also dismissed his Section 20(a) claims. (Id. at

22.)

               Plaintiff now moves for relief from the Court’s judgment and for leave to file a

Second Amended Complaint. (Docket Entry No. 83.) The PSAC adds seven new paragraphs,

all of which pertain to evidence and court findings in a state-law fraud action litigated in the

Central District of California: Bahamas Surgery Center, LLC v. Kimberly-Clark Corporation, et

al., 2:14-cv-08390-DMG-PLA (the “Bahamas Action”). (Docket Entry No. 85-1.) Paragraphs 9

to 11 add allegations concerning the jury verdict in the Bahamas Action, and recite portions of




JACKSON MTAJ MLA.DOCX                              VERSION MARCH 31, 2019                               3
the court’s “Findings of Fact and Conclusions of Law.” (PSAC ¶¶ 9-11.) Paragraph 38 adds

general allegations regarding lab testing of the MicroCool gowns, including testimony from

Keith Edgett, Kimberly-Clark’s former Global Director of Surgical and Infection Prevention,

that “Kimberly-Clark knew about that the [sic] MicroCool gowns were not AAMI Level 4

compliant.” (Id. ¶ 38.)

               Paragraphs 42 to 44 refer to testimony from the Bahamas Action concerning

internal documents and discussions about MicroCool compliance issues. In relevant part,

Plaintiff proposes to add allegations that Joanne Bauer, the President of Kimberly-Clark’s

Healthcare division, “reported directly to Defendant Falk and testified that they spoke on a

‘fairly regular basis’ and that they had an ‘open channel of communication.’” (PSAC ¶ 42.) The

PSAC also adds testimony from Bernard Vezeau, who served as Director of Global Strategic

Marketing for Surgery and Infection Prevention for both Kimberly-Clark and Avanos, that “Mr.

Falk [was] informed of noncompliance issues,”2 that he and Mr. Edgett had “prepared documents

for senior Kimberly-Clark executives that detailed manufacturing problems and resulting product

compliance failures” and that “these presentations were presented to ‘senior management,

including to Mr. Falk.’” (Id. ¶ 43.) Further, the PSAC alleges that Mr. Vezeau knew “‘Mr. Falk

was well aware of noncompliance issues’ . . . because he saw presentations prepared for Mr. Falk

that covered the compliance issues.” (Id.) In another portion of his Bahamas Action testimony

that is not specifically cited in the PSAC, Mr. Vezeau also acknowledged that he “personally

never presented to Mr. Falk” about the noncompliance issues and stated that he “ha[d] to

assume” that Mr. Falk was aware of them. (Docket Entry No. 89-2 at 10.)




2
       The PSAC erroneously attributes this testimony to Mr. Edgett. (See Docket Entry No.
       89-2 at 8.)


JACKSON MTAJ MLA.DOCX                            VERSION MARCH 31, 2019                         4
               Lastly, the PSAC alleges that, because “Halyard identified MicroCool in its Class

Period SEC filings as one of its most important ‘marks’ and . . . part of a line of products that

constitute a principal source of revenue for the Company, Halyard Defendants Abernathy and

Voskuil would have been made aware of the deplorable test results and validation issues that

called the efficacy of a key product into troubling question during the spinoff process. . . .

particularly . . . because as part of the spinoff [from Kimberly-Clark], Halyard agreed to

indemnify Kimberly-Clark for liability relating to its healthcare business.” (PSAC ¶ 44)

(emphasis in original).

                                            DISCUSSION

               Federal Rule of Civil Procedure 59(e) allows parties to move to “alter or amend a

judgment” no later than “28 days after the entry of the judgment.” Rule 59(e) motions are

granted to “correct clear error, prevent manifest injustice or review the court’s decision in light

of the availability of new evidence.” Parrish v. Sollecito, 253 F. Supp. 2d 713, 715 (S.D.N.Y.

2003) (citing Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.

1992)). Similarly, Rules 60(b)(1), (2), and (6) allow a court to relieve a party “from a final

judgment, order, or proceeding” because of “mistake, inadvertence, surprise, or excusable

neglect,” “newly discovered evidence that, with reasonable diligence, could not have been

discovered in time to move for a new trial,” and “any other reason that justifies relief,”

respectively. Fed. R. Civ. P. 60(b)(1), (2), (6); see Kotlicky v. U.S. Fid. & Guar. Co., 817 F.2d

6, 9 (2d Cir. 1987).

               The decision as to whether to grant a party’s Rule 60(b) motion for

reconsideration sits “within the court’s broad discretion.” Badian v. Brandaid Comm. Corp.,

2005 WL 1083807, at *2 (S.D.N.Y. 2005) (internal citation omitted).




JACKSON MTAJ MLA.DOCX                              VERSION MARCH 31, 2019                             5
                Here Plaintiff, who had not sought leave to amend in connection with the motion

practice addressed in the March Order, seeks to file a further amended complaint that

purportedly addresses the deficiencies identified in the March Order. “[O]nce judgment is

entered the filing of an amended complaint is not permissible until judgment is set aside or

vacated pursuant to Federal Rule of Civil Procedure 59(e) or 60(b).” National Petrochemical Co.

of Iran v. M/T Stolt Sheaf, 930 F.2d 240, 244 (2d Cir. 1991) (internal quotations omitted). A

post-judgment motion for leave to amend “must be evaluated with due regard to both the value

of finality and the policies embodied in Rule 15.” Williams v. Citigroup Inc., 659 F.3d 208, 213

(2d Cir. 2011). The court may “take into account the nature of the proposed amendment [and

whether amendment would be warranted under Rule 15] in deciding whether to vacate the

previously entered judgment.” Id. (quoting Ruotolo v. City of New York, 514 F.3d 184, 191 (2d

Cir. 2008)). Amendment is not warranted under Rule 15 in the case of “futility.” Oneida Indian

Nation of N.Y. v. City of Sherrill, N.Y., 337 F.3d 139, 168 (2d Cir. 2003). A proposed

amendment would be futile if it could not withstand a motion to dismiss pursuant to Rule

12(b)(6). Id.

                Where the proposed amendments would be futile, the court may deny a plaintiff’s

motion to amend the judgment and dismiss plaintiff’s claims entirely. See, e.g., Gallop v.

Cheney, 642 F.3d 364, 369 (2d Cir. 2011) (finding that “in the absence of any indication that

Gallop could . . . provide additional allegations that might lead to a different result, the District

Court did not err in dismissing her claim with prejudice”); see also Janese v. Fay, 692 F.3d 221,

229 (2d Cir. 2012) (finding that the district court properly denied plaintiffs’ motion to amend

because they failed to make any showing that would justify vacating the judgment to allow the

reassertion of untimely claims).




JACKSON MTAJ MLA.DOCX                              VERSION MARCH 31, 2019                               6
               Plaintiff argues that he “should be granted leave to file the PSAC because

amendment would not be futile.” (Docket Entry No. 84 at 3.) Having considered carefully the

PSAC and the parties’ arguments, the Court concludes that leave to file the PSAC would indeed

be futile because, like the CACAC, the PSAC fails to plead adequately “that each of the

Defendants acted with scienter, a necessary element to maintain a private damages action under

§ 10(b) and Rule 10b-5.” (March Order at 12.) As explained in the March Order, Plaintiff may

establish scienter “by alleging facts to show either (1) that defendants had the motive and

opportunity to commit fraud, or (2) strong circumstantial evidence of conscious misbehavior or

recklessness.” (March Order at 13.) The PSAC does not add allegations concerning Defendants’

“motive and opportunity to commit fraud.” Instead, Plaintiff asserts that the PSAC cures the

CACAC’s deficiencies by alleging “circumstantial evidence of . . . recklessness” that establishes

that the Individual Defendants had been “personally informed or would reasonably have been

informed about any alleged issues with the MicroCool gowns.” (Docket Entry No. 84 at 5

(citing March Order at 17-18).) The additional material proffered is insufficient to support the

requisite inference of reckless conduct.

Vezeau Testimony

               In the Bahamas Action, Mr. Vezeau testified that Defendant Thomas Falk, “was

informed” of manufacturing and compliance issues with the MicroCool gowns through

unspecified “documents” prepared on a quarterly basis for unspecified “senior Kimberly-Clark

executives.” (PSAC ¶ 43.) Plaintiff attempts to bolster his scienter allegations by quoting

portions of Mr. Vezeau’s testimony in the PSAC. However, several layers of speculative

inferences are required to construe the new material as support for a finding of recklessness on

the part of any Defendant. First, a fact finder would have to assume that the referenced




JACKSON MTAJ MLA.DOCX                            VERSION MARCH 31, 2019                            7
“documents” contained information that identified an objective “danger,” such that Mr. Falk’s

failure to respond by changing the company’s policies was “highly unreasonable” and

“represent[ed] an extreme departure from the standards of ordinary care.” (See March Order at

18; see also ECA, Local 134 IBEW Joint Pension Tr. of Chicago v. JP Morgan Chase Co., 553

F.3d 187, 203 (2d Cir. 2009).) Nor does the PSAC proffer any details about the information

regarding “[t]he compliance failures” that was allegedly discussed in the documents.” (PSAC ¶

43.) Without further detail concerning the content of the “documents,” there is no plausible basis

for an inference that the information presented gave rise to “an obligation on the part of any of

the Individual Defendants to . . . act on the information in the testing reports” or to “disclose

alleged issues with the MicroCool gowns.” (March Order at 18-19.)

               Second, the PSAC requires the Court to assume that Mr. Falk actually received

the documents that Mr. Edgett and Mr. Vezeau prepared. (PSAC ¶ 43.) Mr. Vezeau testified,

however, that he did not know “personally” whether Mr. Falk actually received the documents—

he simply “assume[d] that [Mr. Falk] attended [the] meetings” for which the documents were

prepared.3 (Docket Entry No. 89-2 at 10.) Mr. Vezeau’s speculative testimony is insufficient to

support a plausible inference that Mr. Falk actually received information about the MicroCool

compliance issues. Moreover, while Mr. Vezeau testified that “presentations [regarding

compliance failures] were presented to ‘senior management, including Mr. Falk’” (PSAC ¶ 43),

Plaintiff fails to specify the time and place of any of the presentations, who was present, or what

was actually discussed. Patel v. L-3 Commc’ns Holdings Inc., 2016 WL 1629325, at *9

(S.D.N.Y. Apr. 21, 2016). These allegations are “too vague and conclusory to support a finding



3
       The Court may consider the entirety of the transcripts referenced in the PSAC. See Roth
       v. Jennings, 489 F.3d 499, 509 (2d Cir. 2007); see also Washington v. Gonyea, 538 F.
       App’x 23, 25-26 (2d Cir. 2013).


JACKSON MTAJ MLA.DOCX                              VERSION MARCH 31, 2019                             8
that defendants knew they were making false statements or made those statements with reckless

disregard for their truth or falsity.” In re Citigroup Inc. Sec. Litig., 753 F. Supp. 2d 206, 245

(S.D.N.Y. 2010).

               Third, even assuming that Mr. Falk did, in fact, receive substantiated information

concerning MicroCool compliance problems, the PSAC requires the Court to assume further that

Mr. Falk found these problems significant, such that he would have believed subjectively that

Defendants’ prior statements were false or misleading, thus giving rise to an obligation to

disclose additional information “to make the statements made, in the light of the circumstances

under which they were made, not misleading.” 17 C.F.R. § 240.10b-5. These suggested layers

of inferences are insufficient to plead plausibly the scienter element of the securities fraud claim,

even when the further proposed additions to the PSAC are considered, as explained below.

Bahamas Action Findings of Fact and Conclusions of Law

               In addition to allegations concerning Mr. Vezeau’s testimony, the PSAC adds

allegations concerning the post-trial Findings of Fact and Conclusions of Law that were entered

in the Bahamas Action. (PSAC ¶¶ 10-11.) Plaintiff asserts that the Findings and Conclusions

serve as “evidence as to the ‘vulnerability of the MicroCool Gowns’ sleeve seams to tearing

and/or permitting access to fluids.’” (Docket Entry No. 84 at 8.) However, the PSAC still fails

to allege that any of the Individual Defendants were “personally informed or would reasonably

have been informed about” these alleged “vulnerabilit[ies],” or demonstrate that such knowledge

would provide a basis sufficient for a finding of scienter. (See March Order at 17-18.)

               The Bahamas Action Findings and Conclusions fail to support a plausible

inference of scienter in the instant case for several additional reasons. First, the court did not

make any findings as to the Individual Defendants—they were not parties to the Bahamas



JACKSON MTAJ MLA.DOCX                              VERSION MARCH 31, 2019                            9
Action. Second, the Findings and Conclusions pertain not to a federal securities law claim, but

to an equitable claim brought under California’s Unfair Competition Law. Therefore, it is

unclear what relevant inference, if any, can be drawn from the Bahamas Action court’s findings

that Kimberly-Clark and Halyard Health “engaged in a fraudulent business practice.”4 (See

Bahamas Action, Docket Entry No. 529 at 6.) Third, the court did not directly conclude that

Kimberly-Clark and Halyard Health intentionally failed to disclose material facts to Bahamas;

instead, it drew inferences based on what it deemed the jury’s “implicit determinations.” (See

PSAC ¶ 10 (stating that “the jury must have implicitly found that . . . Defendants intentionally

failed to disclose material facts to Bahamas,” and that “[t]he Court adopts . . . the jury’s implicit

factual determinations . . . .”).)

                Therefore, the new allegations concerning the Findings of Fact and Conclusions

of Law in the Bahamas Action do not establish “circumstantial evidence of . . . recklessness” or

otherwise support a “cogent” inference of scienter that is “at least as compelling as any opposing

inference one could draw from the facts alleged.” See Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308, 324 (2007).

Indemnification Agreement

                Lastly, the PSAC alleges that Defendants Abernathy and Voskuil “would have

been made aware of” test results and “validation issues” concerning the MicroCool gowns

because their employer, Avanos, “agreed to indemnify Kimberly-Clark for liability relating to its

healthcare business.” (PSAC ¶ 44.) These allegations rely upon the same type of assumptions

and speculation the Court previously rejected as insufficient to establish a “strong inference” that

the Defendants engaged in “conscious misbehavior or recklessness.” (March Order at 21.) As


4
        Avanos has not been substituted for Halyard Health in the Bahamas Action.


JACKSON MTAJ MLA.DOCX                              VERSION MARCH 31, 2019                           10
with the CACAC, nowhere in the PSAC has Plaintiff alleged that Abernathy, Voskuil, or any

other Individual Defendant had access to specifically identified reports or statements containing

facts contrary to the information set forth in the Defendants’ public filings. (March Order at 21.)

These new allegations merely speculate as to what the Defendants’ knowledge “would have

been” without offering any particular facts to support a “cogent and compelling” inference that

Defendants possessed an actionable state of mind. See Tellabs, Inc., 551 U.S. at 324.

               For these reasons, the Court concludes that the PSAC fails to cure the pleading

deficiencies previously identified in the Court’s March Order. The PSAC, like the CACAC

before it, has not presented facts sufficient to support a strong inference that any of the

Individual Defendants were “personally informed or would reasonably have been informed about

any alleged issues with the MicroCool gowns.” (March Order 17-18.) For the reasons set forth

in the Court’s March Order, the PSAC also fails to plead (i) corporate scienter and (ii) control

person liability under Section 20(a). (March Order at 21-22.) Therefore, because Plaintiff’s

proposed amendments would not survive a Rule 12(b)(6) motion to dismiss, Plaintiff’s motion

for leave to amend is denied as futile.

                                            CONCLUSION

               For the foregoing reasons, Plaintiff’s motion for relief from the judgment under

Federal Rules of Civil Procedure 59 and 60 and for leave to amend his pleading under Rule 15 is

denied in its entirety. The judgment dismissing the CACAC stands.




JACKSON MTAJ MLA.DOCX                              VERSION MARCH 31, 2019                          11
             This Memorandum Order resolves Docket Entry No. 83.


      SO ORDERED.

Dated: New York, New York
       March 31, 2019

                                                        /s/ Laura Taylor Swain .
                                                      LAURA TAYLOR SWAIN
                                                      United States District Judge




JACKSON MTAJ MLA.DOCX                      VERSION MARCH 31, 2019                    12
